Citation Nr: 9919438	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.  

2.  Entitlement to an increased (compensable) evaluation for 
a scar on the chin.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from March 1982 until May 1993 
and he apparently had a period of inactive duty for training 
from July 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

With respect to the issues currently before the Board, the 
appeal was previously remanded in February 1997.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypercholesterolemia is not plausible.  

2.  The scar on the veteran's chin is no more than slightly 
disfiguring and is not superficial, poorly nourished, have 
repeated ulceration, or tender and painful on objective 
demonstration and does not limit the function of any part 
affected.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypercholesterolemia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a compensable evaluation for a scar on 
the chin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 7800, 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypercholesterolemia

The threshold question is whether the veteran's claim of 
entitlement to service connection for hypercholesterolemia is 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation; 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

The Board's February 1997 remand noted that 
hypercholesterolemia was defined as an excess of cholesterol 
within the blood.  Dorland's Illustrated Medical Dictionary, 
629 (26th ed. 1974).  Service medical records reflect that 
the veteran's cholesterol was 253 in May 1991, 219 in January 
1992, and 305 in April 1993.  The report of a July 1993 VA 
examination reflects diagnoses including 
hypercholesterolemia.  

The Board's February 1997 remand, inter alia, requested an 
examination, to include an opinion as to whether it is at 
least as likely as not that the veteran has current 
disability manifested by hypercholesterolemia.  

The report of a May 1998 VA heart examination notes that the 
veteran had cholesterol of 204 in February 1998.  The 
diagnoses include hypercholesterolemia and no evidence of 
cardiac pathology.  The examiner indicated that the veteran 
had a risk factor for coronary artery disease, but no 
evidence of any current cardiac condition.  

In order for the veteran's claim of entitlement to service 
connection for hypercholesterolemia to be well grounded, he 
must submit medical evidence that he currently has disability 
manifested by hypercholesterolemia.  There is no competent 
medical evidence of record indicating that the veteran 
currently has disability manifested by hypercholesterolemia.  
The veteran's statements are presumed credible for purposes 
of this appeal, but he is not qualified, as a lay person, to 
establish a medical diagnosis merely by his own assertion, as 
such matters require medical expertise.  See Grottveit and 
Espiritu.  The competent medical evidence of record reflects 
that, in response to the specific question as to whether or 
not the veteran has current disability manifested by 
hypercholesterolemia, he does not have cardiac pathology, but 
rather has risk factor for coronary artery disease.  
Therefore, the competent medical evidence reflects that the 
veteran does not currently have disability manifested by 
hypercholesterolemia, but rather this is a risk factor for 
disability.  The Board therefore concludes that without the 
requisite competent medical evidence indicating that the 
veteran currently has disability manifested by 
hypercholesterolemia, his claim of entitlement to service 
connection for hypercholesterolemia is not well grounded.  
Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for disability compensation for the above 
discussed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

II.  Skin Scar

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for a scar on the skin is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  The veteran has 
been afforded VA examinations and color photographs have been 
associated with the record on appeal.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of a July 1993 VA scar examination reflects that 
there was a 1-inch transverse scar at the chin.  There was no 
evidence of keloid formation or herniation.  There was no 
inflammation or swelling or depression of the scar.  There 
was no tenderness, no disfigurement, and no limitation of 
function noted because of the scar.  The diagnosis was scar 
of the chin which is well healed.  The report of a separate 
July 1993 VA general medical examination reflects that the 
veteran's face was normal.  

The report of an October 1998 VA examination for scar 
reflects that the veteran reported that the scar on his chin 
did not cause him any pain or discomfort, but once in a while 
he would nick it while he was shaving.  Examination revealed 
a very faint scar under the skin measuring approximately 
4 centimeters in length, transversely.  It was difficult to 
measure because it was blended in nicely with the surrounding 
skin.  There was no tenderness or adhesions of the scar 
tissue.  Color photographs were taken and have been 
associated with the record on appeal.  The diagnoses included 
scar under the chin.  

The veteran's scar of the chin has been evaluated under the 
provisions of Diagnostic Code 7800.  Diagnostic Code 7800 
provides that for slight disfiguring scars of the face a 
noncompensable evaluation is warranted.  For moderate 
disfiguring scars of the face a 10 percent evaluation is 
warranted.  Diagnostic Code 7803 provides that scars that are 
superficial, poorly nourished, with repeated ulceration, 
warrant a 10 percent evaluation.  Diagnostic Code 7804 
provides that scars that are superficial, tender and painful 
on objective demonstration, warrant a 10 percent evaluation.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of part affected.  

With respect to any degree of disfigurement the scar on the 
veteran's chin causes, the Board observes that the competent 
medical evidence has described the scar as well healed with 
no disfigurement and that the veteran's face is normal.  The 
competent medical evidence has also described the scar as 
being very faint and having blended in so nicely with the 
surrounding skin that it is difficult to measure.  The Board 
observes the color photographs taken at different angles.  At 
either angle, the scar's appearance is very faint and it is 
somewhat difficult to distinguish from the surrounding skin.  
There is no competent medical evidence that describes the 
scar as being disfiguring.  On the basis of the competent 
medical evidence which reflects that the scar is not 
disfiguring as well as review of the color photographs, a 
preponderance of the evidence is against a finding that the 
scar is more than slightly disfiguring.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 7800.  Further, there is no 
evidence that the scar is superficial, poorly nourished, has 
repeated ulceration, or is tender and painful on objective 
demonstration.  Rather, the competent medical evidence 
reflects that there is no tenderness and that the scar is 
well healed.  Further, the competent medical evidence 
reflects that the scar does not affect the limitation of 
function of any part.  The veteran has reported that he nicks 
the scar occasionally while shaving, but there is no 
competent medical evidence that the symptoms associated with 
the scar approximate any of the criteria required for a 
compensable evaluation.  Therefore, a preponderance of the 
evidence is against a compensable evaluation for the scar of 
the chin under any applicable rating criteria.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypercholesterolemia is denied.  

An increased rating for a scar on the chin is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

